DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Naumann et al. (US 8,310,177 B2), hereinafter Naumann, in view of Wolft (US 2013/0035819 A1).
	Regarding claim 1, Naumann discloses, in Figure 3B, a voltage isolation circuit, electrically connected between a first power supply and a second power supply, comprising:
	a first transistor (S2) electrically connected to a negative terminal of the first power supply and a positive terminal of the second power supply (S2 to negative terminal of first battery cell 9 and positive terminal of second battery cell 9);
	a second transistor (S1) electrically connected to a positive terminal of the first power supply and a positive terminal of the second power supply (S1 to positive terminal of first and second battery cells 9);
	a third transistor (S3) electrically connected to the negative terminal of the first power supply and the negative terminal of the second power supply (S3 to negative terminal of first and second battery cells 9); and
	wherein the first transistor is controlled by a first control signal (Col. 6, Lines 30-31, “the controller 6 controls the state of each of these solid state switches S1, S2, S3”), when the first transistor is conducted, the first power supply and the second power supply are electrically connected in series in a first current loop (Col. 6, Lines 31-33, “when switch S2 is on and switches S1 and S3 are off, the battery cells 9 connect in series to each other”)
	wherein the second transistor and the third transistor are controlled by a second control signal (Col. 6, Lines 30-31, “the controller 6 controls the state of each of these solid state switches S1, S2, S3”), when the second transistor and the third transistor are conducted, the first power supply and the second power supply are electrically connected in parallel in a second current loop (Col. 6, Lines 33-35, “when switches S1 and S3 are on, and switch S2 is off, the battery cells 9 connect in parallel to each other”).
	But fails to teach a first high impedance element, electrically connected to the first transistor in parallel, having a measurement terminal;
	wherein impedance values measured from the negative terminal of the first power supply to the measurement terminal and measured from the measurement terminal to the positive terminal of the second power supply are the same.
	However, Wolft discloses, in Figure 1, a first high impedance element (13), electrically connected to the first transistor in parallel (switching means 8), having a measurement terminal (Para [0029], “high-voltage system 1 therefore also includes a discharge resistor 13…the discharge resistor is a resistor in the kilo-ohm range”);
	Wherein impedance values measured from the negative terminal of the first power supply to the measurement terminal (from negative terminal of lowest battery cell to discharge resistor 13 via cable 3 and switch 14) and measured from the measurement terminal to the positive terminal of the second power supply (from positive terminal of highest battery cell to discharge resistor via switching means 8 and cable 3) are the same (Para [0029], “the discharge resistor is a resistor in the kilo-ohm range”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the discharge resistor of Wolft in the battery cell switching system of Naumann, “so that high-voltages no longer remain in the high-voltage system after disconnection of the high-voltage supply” (Wolft, Para [0003]).
	Regarding claim 2, Naumann in view of Wolft disclose the voltage isolation circuit according to claim 1, and Wolft continues to disclose, in Figure 1, the circuit further comprising a first end, a second end, and a switch unit (switch 8 and 11), the positive terminal of the first power supply is connected to the first end (positive terminal of highest battery cell connected to the load 4), the negative terminal of the second power supply is connected to the second end (negative terminal of the lowest battery cell connected to the load 4), the first end and the second end are electrically connected to a load device (4), and the switch unit selectively conducts the first end and the second end to first power supply and the second power supply (Para [0027], “switching means 8…are closed first…switching means 11 is closed…so that the load 4 is connected directly to the high-voltage battery 2”).
	Regarding claim 6, Naumann discloses, in Figure 3B, a voltage isolation circuit, electrically connected to a plurality of power supplies, comprising:
	a series switch group (Col. 6, Lines 31-33, “when switch S2 is on and switches S1 and S3 are off, the battery cells 9 connect in series to each other”), controlled by a first control signal (Col. 6, Lines 30-31, “the controller 6 controls the state of each of these solid state switches S1, S2, S3”), comprising a transistor (S2), arranged in a first current loop, having two channels, connected to one of the plurality of power supplies respectively (S2 to negative terminal of first battery cell 9 and positive terminal of second battery cell 9);
	a parallel switch group controlled by a second control signal (Col. 6, Lines 33-35, “when switches S1 and S3 are on, and switch S2 is off, the battery cells 9 connect in parallel to each other”); and
	wherein when the series switch group is conducted, the plurality of power supplies are electrically connected in series in the first current loop (Col. 6, Lines 31-33, “when switch S2 is on and switches S1 and S3 are off, the battery cells 9 connect in series to each other”);
	wherein when the parallel switch group is conducted, the plurality of power supplies are electrically connected in parallel in a second current loop (Col. 6, Lines 33-35, “when switches S1 and S3 are on, and switch S2 is off, the battery cells 9 connect in parallel to each other”).
	But fails to disclose a first high impedance element, electrically connected with the transistor in parallel, having a measurement terminal and two ends, connected to one of the plurality of power supplies respectively; and
	wherein impedance values measured from the measurement terminal to each ends of the first high impedance element are the same.
	However, Wolft discloses, in Figure 1, a first high impedance element, electrically connected with the transistor in parallel, having a measurement terminal and two ends a first high impedance element (13), electrically connected to the first transistor in parallel (switching means 8), having a measurement terminal (Para [0029], “high-voltage system 1 therefore also includes a discharge resistor 13…the discharge resistor is a resistor in the kilo-ohm range”), connected to one of the plurality of power supplies respectively (connected to each battery cell via cables 3); and
	wherein impedance values measured from the measurement terminal to each ends of the first high impedance element (negative terminal of lowest battery cell and positive terminal of highest battery cell connected to resistor 13 via cables 3) are the same (Para [0029], “the discharge resistor is a resistor in the kilo-ohm range”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the discharge resistor of Wolft in the battery cell switching system of Naumann, “so that high-voltages no longer remain in the high-voltage system after disconnection of the high-voltage supply” (Wolft, Para [0003]).
	Regarding claim 7, Naumann in view of Wolft disclose the voltage isolation circuit according to claim 6, and Wolft continues to disclose, in Figure 1, the circuit further comprising a first end and a second end, the first end is connected to one of the power supplies (positive terminal of highest battery cell connected to the load 4), the second end is connected to the other power supply (negative terminal of the lowest battery cell connected to the load 4), and the first end and the second end are electrically connected to a load device (4), to obtain an external voltage value of the load device (Para [0027] & [0032], “the load 4 is connected directly to the high-voltage battery 2…measuring device 16 is configured to measure the applied voltages with the electric motor 6”).
Allowable Subject Matter
Claims 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896